FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 24, 2020

                                     No. 04-19-00713-CR

                                     John Derek ALLEN,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court No. DC6678
                      Honorable N. Keith Williams, Judge Presiding


                                        ORDER

      Appellant’s motion for an extension of time to file the appellant’s brief is granted.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court